Citation Nr: 0027991	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision from the Detroit, Michigan, Regional Office (RO), 
which denied a permanent and total disability rating for 
pension purposes.  The veteran timely appealed this 
determination to the Board.

In August 1997, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.


REMAND

In the August 1997 Remand, the Board, in part, requested that 
the RO assign disability evaluations for all diagnosed 
disorders shown by the evidence of record, including the new 
VA examination report, and include those disorders in the 
combined evaluation for nonservice-connected disabilities.  
In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that each disability in a pension case 
must be assigned a percentage rating and that the RO should 
discuss the diagnostic codes used in denying a claim.

It is significant to note that not all of the veteran's 
disabilities have been rated by the RO.  In reviewing the 
veteran claims folder, the Board observes that no disability 
percentage rating has been assigned for gastritis, which was 
noted in a private treatment record dated in October 1997, or 
mild macrocytic anemia and Osgood-Schlatter's disease of the 
right knee, both of which were noted in the May 1999 VA 
cardiovascular and orthopedic examinations.

Thus, the Board finds the prior remand has not fully been 
complied with.  The Court has specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
268 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim for a permanent and total 
disability rating for pension purposes on 
the basis of all pertinent evidence of 
record and legal authority.  The RO must 
assign a schedular disability rating for 
all diagnosed disorders shown by the 
evidence of record, and include those 
disorders in the combined evaluation for 
nonservice-connected disabilities, and 
then review the veteran's claim for a 
permanent and total rating under both 
objective ("average person") and 
subjective standards set forth in 38 
U.S.C.A. §§ 1502, 1521 (West 1991), and 
38 C.F.R. §§ 3.340, 3.342, 4.16 and 4.17.  
See Talley v Derwinski, 2 Vet.App. 282, 
287-8 (1992); Brown v. Derwinski, 2 
Vet.App. 444 (1992).  Such adjudication 
must be specifically included 
consideration of whether the veteran is 
entitled to a total disability rating of 
an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(2) (1999).  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

2.  To help avoid future remand, the RO 
must ensure that all actions requested on 
readjudication have been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, supra.  

3.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


